921 A.2d 1066 (2007)
190 N.J. 579
In the Matter of Anthony G. FILOMENO, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
May 11, 2007.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-091, concluding that ANTHONY G. FILOMENO of WAYNE, who was admitted to the bar of this State in 1990, should be suspended from the practice of law for a period of three months for violating RPC 8.4(b) (criminal conduct that reflects adversely on an attorney's honesty, trustworthiness or fitness as a lawyer), and that because of respondent's rehabilitation, the term of suspension should be suspended;
And ANTHONY G. FILOMENO having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined that the appropriate quantum of discipline is a censure;
And good cause appearing;
It is ORDERED that ANTHONY G. FILOMENO is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of *1067 respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.